Citation Nr: 0416165	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the left wrist 
resulting from surgery performed by the Department of 
Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck and back resulting from 
surgery performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims he has additional disability of the left 
wrist as a result of surgery performed at a VA Medical Center 
in December 1998.  He also claims he has additional 
disability of the neck and back as a result of surgery 
performed at a VA Medical Center in February 2000.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate these claims.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A.       § 1151; 38 
C.F.R. § 3.358 (2003).  For claims filed prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the veteran filed his claim after 
that date, he must show some degree of fault, and more 
specifically that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffering as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.353(c).

I.  Left Wrist Disability

Turning to the facts of this case, the record shows that the 
veteran underwent a left carpal tunnel release and excision 
of a ganglion cyst at a VA Medical Center in December 1998.  
In January 1999, the veteran reported that his symptoms had 
improved since surgery, with only occasional pain in his left 
wrist and forearm.  A physical examination showed normal 
sensation in the left hand, including the median nerve 
distribution.  There was marked stiffness in the wrist, 
although movement of the fingers and thumb was normal.  In 
February 1999, the veteran reported paresthesias over the 
volar aspect of the hand and wrist at the incision site.  In 
July 1999, he reported radiating pain from his neck into his 
left shoulder and arm, with tingling paresthesias along the 
ulnar border of the left hand.  EMG studies were normal for 
both the median and ulnar nerves.  It was suspected that 
cervical stenosis was the cause of continuing paresthesias in 
the left arm and hand.  

The veteran now claims that the symptoms involving pain and 
paresthesias in his left wrist have significantly increased 
since the December 1998 surgery.  He claims that the VA 
surgeon failed to remove the entire cyst and that it had 
grown back, causing additional disability.  As noted above, 
evidence suggests that the veteran's symptoms in his left 
hand and wrist are related to cervical stenosis.   However, 
the veteran has not been afforded a VA examination to 
determine whether he suffers additional disability of the 
left wrist as result of the December 1998 surgery, and if so, 
whether it was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical care, or was an 
event not reasonably foreseeable.  Therefore, the veteran 
should be afforded a VA examination before appellate review. 

II.  Neck and Back Disability

The record shows that the veteran underwent a decompressive 
cervical laminectomy at a VA Medical Center in February 2000.  
Prior to surgery, the veteran reported occasional neck pain.  
X-rays in March 1999 showed mild degenerative changes with 
posterior osteophytes at C4-5 and C5-6.  An MRI in March 1999 
showed disc bulging at C3-4 and possible foraminal stenosis 
at C6-7 on the left.  The surgical reports revealed no 
complications or problems.  In May 2000, however, he was seen 
with clear fluid leaking from the wound.  An MRI revealed no 
evidence of pseudomeningocele or abscess underneath the 
wound.  Testing revealed that the liquid was not 
cerebrospinal fluid.  Treatment records also show that the 
veteran has radiating pain and paresthesias in both upper 
extremities following the February 2000 surgery.

The veteran claims that he suffers additional disability as a 
result of the February 2000 cervical laminectomy, and has 
presented several theories in support of his claim.  The 
veteran claims that, before the wound was closed after the 
surgery, he awoke, jumped off the operating table, and 
proceeded to run down the hallway before being tackled by 
hospital staff.  Although the veteran has no recollection of 
this incident, his wife testified that she was told about it 
by the operating physician.  She also stated that she saw him 
after the surgery and observed that his head was covered with 
blood.  As a result, the veteran claims that he suffers 
additional disability to his neck and back.  The veteran's 
second theory concerns the infection to the surgical wound.  
Unfortunately, the veteran has not been afforded a VA 
examination to determine whether he suffers additional 
disability as a result of the February 2000 cervical 
laminectomy.  A VA examination to address these issues is 
therefore necessary. 

III.  Additional Evidence

Finally, the Board notes that additional private medical 
records may exist which have not been associated with the 
claims file.  At a December 2003 hearing before the 
undersigned Veterans Law Judge, the veteran stated that he 
had recently received treatment from a private physician, 
B.E., M.D., which included neurological testing.  However, 
records from Dr. B.E. are not in the claims file, and it does 
not appear that the RO has made any attempt to obtain them.  
Therefore, the RO should attempt to obtain these records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2003); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes securing private and VA 
medical records to which a reference has been made.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his disabilities involving his 
left wrist, back and neck.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all outstanding records 
of this treatment, to include all 
treatment records Dr. B.E.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded 
appropriate VA neurological and 
orthopedic examinations to determine 
whether there is any additional 
disability involving the left wrist, neck 
and back as a result of VA treatment.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should be asked to answer the following 
questions. 

a.  Did the veteran sustain any 
additional disability to his left wrist 
as a result of the December 1998 surgical 
procedure?  If so, what is the nature of 
that additional disability?  The examiner 
should comment on the veteran's cervical 
spine disability as a possible source of 
the veteran's symptoms involving pain and 
paresthesias of the left hand and wrist.

b.  If any such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or surgical 
treatment; or was such additional 
disability an event not reasonably 
foreseeable?

c.  Did the veteran sustain any 
additional disability to his neck or back 
as a result of the February 2000 cervical 
laminectomy?  If so, what is the nature 
of that additional disability?

d.  If any such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or surgical 
treatment; or was such additional 
disability an event not reasonably 
foreseeable?

The rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

4.  The RO should then readjudicate the 
issues on appeal.  If either benefit 
sought is not granted, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.



The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



